--------------------------------------------------------------------------------

Exhibit 10.8
 
EXECUTION COPY
 
AGREEMENT OF TERMINATION
OF AMENDED AND RESTATED EXECUTIVE AGREEMENT
 
This Agreement of Termination of Amended and Restated Executive Agreement (this
“Agreement”) dated as of November 7, 2013 (the “Effective Date”) is by and
between Costa Inc. (the “Company”) and David G. Whalen (the “Executive”).
 
WHEREAS, the Company and the Executive are parties to a certain Amended and
Restated Executive Agreement dated as of February 21, 2013 (the “Executive
Agreement”);
 
WHEREAS, in connection with that certain Agreement and Plan of Merger between
Essilor International SA, GWH Acquisition Sub Inc. and the Company, dated as of
November 7, 2013 (the “Merger Agreement”), the Company will become a
wholly-owned subsidiary of Essilor International SA on the closing date (the
“Acquisition Date”) of the merger contemplated thereby (the “Merger”); and


WHEREAS, effective as of immediately prior to the closing of the Merger, the
parties wish to terminate the Executive Agreement;


WHEREAS, Executive and the Company wish to continue the Executive’s employment
with the Company on an “at-will” basis;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Executive and the Company hereto
mutually covenant and agree as follows:



1. Effective Date.  This Agreement will become effective on the Effective Date
upon its execution by each of the parties; provided, however, that this
Agreement will be null and void ab initio and of no further force or effect if
the Merger Agreement is terminated prior to the Acquisition Date or if, for any
reason, the Acquisition Date does not occur.

--------------------------------------------------------------------------------

2. Termination of Executive Agreement; Cash Payment. The Executive Agreement
shall terminate immediately prior to the closing of the Merger. On the
Acquisition Date, in consideration of this Agreement and the termination of the
Executive Agreement, the Company shall pay Executive a lump sum cash amount of
$3,307,500, less applicable tax withholdings; provided, that, such payment shall
be contingent upon the Executive’s (i) delivery to the Company of a release
(which has not been revoked prior to the expiration of any revocation period) in
the form of Exhibit A hereto which is dated and effective as of a date which is
at least 8 days prior the Acquisition Date (the “First Release”), and (ii)
delivery to the Company of a release in the form of Exhibit B dated and
effective as of the Acquisition Date (the “Second Release”). The parties agree
that notwithstanding the termination of the Executive Agreement, Sections
3(a)(i) (accrued rights),  3(a)(iv) (health benefits), 3(a)(v) (outplacement
services), 4 (taxes), 7 (no duty to mitigate), 8(b) (conditions to payment), 9
(non-competition and non-solicitation), 10 (non-disparagement), 11 (arbitration)
and 12 (miscellaneous) of the Executive Agreement are hereby incorporated herein
by reference with the same force and effect as if set forth herein in full, and
therefore shall survive the termination of the Executive Agreement as of the
Acquisition Date.  For avoidance of doubt, upon any termination of employment
with the Company, the Executive shall be deemed to have terminated in a Change
in Control Termination (as defined in the Executive Agreement) in applying the
foregoing provisions incorporated herein by reference.  The health benefits
incorporated by reference shall commence, and the 401(k) portion of the
Company’s Excess Benefit Plan (as referenced in Section 5.1(n) of the Company
Disclosure Schedule to the Merger Agreement) shall be paid, on the termination
of employment.



It is further agreed that with respect to Section 3(a)(iv) of the Executive
Agreement, the Company will elect to pay cash in lieu of benefits only to the
extent the health insurance program does not permit such continuation of the
Executive’s participation following his termination, such program is terminated,
or such participation would result in a material penalty or fine to the Company
under applicable law.



3. Waiver of Severance.  Unless otherwise agreed in writing by the parties, the
Executive agrees that the payments under this Agreement are in lieu of, and the
Executive hereby waives the right to receive, any other severance payments or
benefits to which Executive is otherwise eligible to receive upon a termination
of employment now or in the future under any severance plan, practice or program
of the Company or under any agreement between the Company and the Executive.

2

--------------------------------------------------------------------------------

4. Employment “At-Will”.  Effective as of the Acquisition Date, Executive shall
be employed on an “at-will” basis.




5. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 
[SIGNATURES BEGIN ON NEXT PAGE]
3

--------------------------------------------------------------------------------

SIGNATURE PAGE TO
 
AGREEMENT OF TERMINATION OF AMENDED AND RESTATED EXECUTIVE AGREEMENT
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
Costa Inc.
 
 
 
 
 
 
By:
/s/Russell Boss
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/David Whalen
 

4

--------------------------------------------------------------------------------

Exhibit A
 
GENERAL RELEASE
 
Costa Inc. (the "Company") and David G. Whalen (the "Executive" or "you")
(collectively, the "Parties") enter into this Release Agreement (this
"Release"), effective as of the date of execution of this Release (the
“Effective Date”).
 
WHEREAS, a general release known as the First Release is required in connection
with the payment of severance and other benefits set forth in Section 2 of the
Agreement of Termination of Amended and Restated Executive Agreement, dated
November 7, 2013 between the Company and the Executive (the "Termination
Agreement");
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and in the Termination Agreement, as well as other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties hereto, the Parties hereby agree:
 
1.            You, on behalf of yourself and your heirs, executors,
administrators and assigns (collectively, the "Releasors"), hereby agree to and
do generally release and forever discharge the Company, its predecessors,
successors or assigns, corporate parents, affiliates, shareholders or members,
and their respective managers, members, partners, officers, directors, agents
and employees and each of their heirs, executors, successors and assigns
(individually a "Released Party" and collectively the "Released Parties") from
any and all claims and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have, against any of the Released Parties arising out of or relating to
your employment with the Company or the termination thereof, including, but not
limited to, wrongful discharge, breach of contract, tort, fraud, defamation, the
Civil Rights Acts, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Workers
Adjustment and Retraining Notification Act, the Family Medical Leave Act, the
Massachusetts Fair Employment Practices Law, the Massachusetts Wage Act, the
Massachusetts Small Necessities Leave Act, or any other federal, state or local
law relating to employment, discrimination in employment, termination of
employment, wages, benefits or otherwise. You acknowledge that this Release is
being executed as one of two releases contemplated by the Termination Agreement
and that you intend that any claims arising under the Age Discrimination in
Employment Act between the date hereof and the date of the Second Release (as
defined in the Termination Agreement) to be covered by this Release to the
fullest extent permitted by law or equity.  This Release does not include your
right to enforce the terms of the Termination Agreement (including Section 2
thereof and the rights incorporated therein by reference), and does not include
(i) any right to indemnification you may have as a director, officer or employee
pursuant to applicable law and/or the Company's certificate of incorporation and
bylaws or (ii) except as provided in the Termination Agreement, any rights or
benefits, as applicable, under the Company’s benefit plans in accordance with
their terms and conditions, including but not limited to the Company’s Excess
Benefit Plan, Incentive Compensation Plans, and the Company’s vacation policy.
5

--------------------------------------------------------------------------------

2.            You acknowledge that before entering into this Release, you have
had the opportunity to consult with legal counsel of your choice, and you have
been advised to do so. You further acknowledge that you have executed this
Release knowingly and voluntarily, and that no promises or representations have
been made to you by any person to induce you to enter into this Release other
than the express terms set forth herein. You further acknowledge that you have
read this agreement and understand all of its terms, including the waiver and
release of claims set forth in Paragraph 1 above.


3.            You acknowledge that you have been given a period of at least 21
days within which to consider this Release or have knowingly and voluntarily
waived your right to do so. You understand that you may revoke this Release
after signing it by delivering a signed revocation notice to the Company within
seven days of signing this Release. The revocation notice must be personally
delivered to the Global HR Business Partner, Costa Inc., 24 Albion Road, Suite
330, Lincoln, RI 02865 before the close of business on the seventh day, or be
postmarked within seven calendar days of the execution of this Release, and must
state "I hereby revoke my acceptance of the Release." If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the State of Rhode
Island, then the revocation periods shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.
 
4.          This Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of Rhode Island, except any such laws that
would render such choice of law ineffective.
 
By:
  
Date:
  
  David G. Whalen

  
6

--------------------------------------------------------------------------------

Exhibit B
 
GENERAL RELEASE
 
Costa Inc. (the "Company") and David G. Whalen (the "Executive" or "you")
(collectively, the "Parties") enter into this Release Agreement (this
"Release"), effective as of the date of execution of this Release (the
“Effective Date”).
 
WHEREAS, a general release known as the Second Release is required in connection
with the payment of severance and other benefits set forth in Section 2 of the
Agreement of Termination of Amended and Restated Executive Agreement, dated
November 7, 2013 between the Company and the Executive (the "Termination
Agreement");
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and in the Termination Agreement, as well as other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties hereto, the Parties hereby agree:
 
1.            You, on behalf of yourself and your heirs, executors,
administrators and assigns (collectively, the "Releasors"), hereby agree to and
do generally release and forever discharge the Company, its predecessors,
successors or assigns, corporate parents, affiliates, shareholders or members,
and their respective managers, members, partners, officers, directors, agents
and employees and each of their heirs, executors, successors and assigns
(individually a "Released Party" and collectively the "Released Parties") from
any and all claims and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have, against any of the Released Parties arising out of or relating to
your employment with the Company or the termination thereof, including, but not
limited to, wrongful discharge, breach of contract, tort, fraud, defamation, the
Civil Rights Acts, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Workers
Adjustment and Retraining Notification Act, the Family Medical Leave Act, the
Massachusetts Fair Employment Practices Law, the Massachusetts Wage Act, the
Massachusetts Small Necessities Leave Act, or any other federal, state or local
law relating to employment, discrimination in employment, termination of
employment, wages, benefits or otherwise. This Release does not include your
right to enforce the terms of the Termination Agreement (including Section 2
thereof and the rights incorporated therein by reference), and does not include
(i) any right to indemnification you may have as a director, officer or employee
pursuant to applicable law and/or the Company's certificate of incorporation and
bylaws or (ii) except as provided in the Termination Agreement, any rights or
benefits, as applicable, under the Company’s benefit plans in accordance with
their terms and conditions, including but not limited to the Company’s Excess
Benefit Plan, Incentive Compensation Plans, and the Company’s vacation policy.
7

--------------------------------------------------------------------------------

2.            You acknowledge that before entering into this Release, you have
had the opportunity to consult with legal counsel of your choice, and you have
been advised to do so. You further acknowledge that you have executed this
Release knowingly and voluntarily, and that no promises or representations have
been made to you by any person to induce you to enter into this Release other
than the express terms set forth herein. You further acknowledge that you have
read this agreement and understand all of its terms, including the waiver and
release of claims set forth in Paragraph 1 above.


3.            This Release shall be construed and enforced in accordance with,
and governed by, the laws of the State of Rhode Island, except any such laws
that would render such choice of law ineffective.
 
By:
  
Date:
  
  David G. Whalen

  
 
8

--------------------------------------------------------------------------------